Title: General Orders, 28 September 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Sept. 28th 1775
Parole Bedford.Countersign Chatham.


The enquiry into the Conduct of Dr Church, Director General of the hospital, and the respective Regimental surgeons, being finished in the four Brigades in and near Cambridge, conformable to the General Orders of the 7th Instant—The same is to take place to morrow in Brigdr Genl Thomas’s brigade, and in Brigadier Genl Spencers brigade on saturday.
The General Court Martial whereof Col. Nixon was president is dissolved—A General Court Martial of the Line to sit to morrow at nine ’OClock in Cambridge, to try such prisoners as

shall be brought before them—All Evidences and persons concern’d to attend the Court—For the Court Martial one Colo. one Lieut. Col., one Major and ten Captains.
John Hawkins and Robt Higgins of Capt. Wylys Company, in Col. Sergeants regiment, upon an appeal from a Regimental Court martial, tried by the late General Court martial whereof Col. Nixon was president for “Theft”—The Court find the prisoner John Hawkins guilty of the Charge and do sentence that he restore the money stolen by him to the owner Charles Caldwell, amounting to thirteen pounds, eight shillings, lawful money and that he receive thirty-nine Lashes upon his bare back—The Court acquit the prisoner John Higgins—The General approves the sentence, and orders the prisoner Hawkins to be punished at the head of his regiment—and the prisoner Higgins to be immediately released.
